Exhibit April 1, 2010 Globe Specialty Metals Acquires Core Metals Group NEW YORK, Apr 1, 2010 (GlobeNewswire via COMTEX News Network) Globe Specialty Metals, Inc. (Nasdaq:GSM) today announced its acquisition of Core Metals Group, LLC, one of North America's largest producers and marketers of high-purity ferrosilicon and other specialty steel ingredients. Globe paid $52 million in cash for the company, which was owned by the Ospraie Funds. The company, headquartered in Coraopolis, PA, services the steel, chemical and other industrial markets. "This accretive transaction is another step in our aggressive growth and synergistic product diversification strategy," said Globe Chief Executive Officer, Jeff Bradley. "It strengthens our growing ferrosilicon business and expands the line of products and services we offer to the market. We are also very pleased with the operations excellence and sales and marketing expertise that is evident throughout Core Metals." Bradley added, "With this transaction, we also inherit a first class, well entrenched marketing organization that we expect will enable us to further expand our products and sales into the growing steel markets around the world." Larry Byrnes, President of Core Metals, commented, "We are delighted about being a part of such a solid, consistently profitable and growing international American-based manufacturing company. The value that the combination of our companies brings to the market is very exciting." The Company anticipates no disruption or interruption in service to any customer. Conference Call We invite all interested persons to participate on a conference call at 9:00 am, Eastern Time. The dial-in number for the call is 877-293-5491. International callers should dial 914-495-8526. Please dial in at least five minutes prior to the call to register. The call may also be accessed via an audio webcast available on the GSM website at http://investor.glbsm.com.
